Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 14-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20030037827A and its provided full machine translation), as cited on the IDS filed 02 December 2020.
Regarding Claims 1-2, Kim teaches a sealed battery (see [0037] indicating a sealed electrode assembly) comprising: an electrode assembly (10) including a positive electrode (cathode plate 11), a negative electrode (anode plate 13), and a separator (12); an electrolyte (see [0014] indicating a liquid electrolyte); a case which contains the electrode assembly and the electrolyte (pouch 40, see figure 2); a first lead terminal (electrode tab 20); and a second lead terminal (electrode tab 20, see figure 2 showing two tabs), wherein each of the first lead terminal and the second lead terminal comprises an electrode connection section which is connected to the positive electrode of the negative electrode inside the case, an external connection section (22) positioned outside the case, and a sealing section to which the case is bonded via an adhesive layer (see examiner annotated figure 3 below and [0037]-[0039] which indicates the bonding method of the portions of the case 41aa and 42aa to the electrode tab 20 
Kim is silent as to the conductivity or apparent thermal conductivity of the case, the electrode assembly and the electrolyte contained in the case in steady state. However, steady state apparent thermal conductivity of a battery is a function of the materials used therein. The instant application recites generic battery materials including a case made of laminated resin film on both surfaces of a metal film (see instant [0022]), a polyolefin or polyethylene separator (see instant [0023]), lithium-based oxides as the positive electrode active material with a metal foil current collector (see instant [0025), carbonaceous conductive material as the negative electrode with a copper foil current collector (see instant [0027]) and common liquid electrolytes (see instant [0028]). These are the same materials used in Kim; notably, Kim also teaches a case made of laminated resin film on both surfaces of a metal film (see [0036]), a polyethylene separator (see [0035]), lithium-based oxides as the positive electrode active material with a metal foil current collector (see [0033]), carbonaceous conductive material as the negative electrode with a copper foil current collector (see [0034]), common liquid electrolytes (see [0014]). Therefore, as there does not appear to be any distinction between the instant claimed battery and that of Kim, it would be inherent that in steady state operation of the battery of Kim, the claim limitations regarding apparent thermal conductivity in Claims 1 and 2 would be met.

    PNG
    media_image1.png
    488
    1137
    media_image1.png
    Greyscale

Regarding Claims 3 and 14, the instant claims do not establish a boundary between the claimed external connection section, conduction section and sealing section. As such, the percentage of the conduction section that is in contact with the outer surface of the case can be determined based on arbitrarily drawn boundaries between these claimed sections, and the portion of the outer end of the electrode tab (22) that is in contact with the pouch (42aa) may be defined as the claimed conduction section, reading on the claim.
Regarding Claims 4 and 15, the limitations of this claim are not applicable to this rejection since Kim teaches that the claimed conduction section is in direct contact with the outer surface of the case as recited by Claim 1 in the alternative to the conduction section being in contact with the case indirectly via an intermediate layer of grease or an insulator.
Regarding Claims 5, 16-17 and 19-20, Kim further teaches that the conduction section is provided on the electrode assembly so as to at least partially overlap with the electrode assembly via the case (see in figures 3 and 4 that the curved portion of the electrode tab 20 reading on the claimed conduction section overlaps with the electrode assembly 10 in the horizontal direction of both figures).
Regarding Claims 7 and 22-27, Kim is silent as to the effective thermal conductivity of the case, the electrode assembly and the electrolyte contained in the case in steady state. However, effective thermal conductivity of a battery is a function of the materials used therein. The instant application recites generic battery materials including a case made of laminated resin film on both surfaces of a 
Regarding Claim 18, as in Claim 4, the limitation of this claim regarding the intermediate layer is not applicable to this rejection since Kim teaches that the claimed conduction section is in direct contact with the outer surface of the case as recited by Claim 1 in the alternative to the conduction section being in contact with the case indirectly via an intermediate layer of grease or an insulator. Kim further teaches that the conduction section is provided on the electrode assembly so as to at least partially overlap with the electrode assembly via the case (see in figures 3 and 4 that the curved portion of the electrode tab 20 reading on the claimed conduction section overlaps with the electrode assembly 10 in the horizontal direction of both figures).
Regarding Claim 21, Kim further teaches that the first lead terminal and the second lead terminal each comprise a connection section connected to the positive electrode and negative electrode, respectively, inside the case, an external connection section positioned outside of the case, and sealing section to which the case is bonded via a first adhesive layer (see figure 2 showing two electrode tabs 20, see examiner annotated figure 3 above regarding the claimed sections and see [0032]-[0034] including the positive and negative electrodes), and the electrode assembly is positioned 
Regarding Claim 28, Kim further teaches that the case (pouch 40) is made of a laminate film (see [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park (US 2020/0127269 A1), newly cited.
Regarding Claims 11 and 12, Kim teaches a battery comprising a first sealed battery (see [0037] indicating a sealed electrode assembly and figures 2-4) wherein each sealed battery comprises: an electrode assembly (10) including a positive electrode (cathode plate 11), a negative electrode (anode plate 13), and a separator (12); an electrolyte (see [0014] indicating a liquid electrolyte); a case which contains the electrode assembly and the electrolyte (pouch 40, see figure 2); a first lead terminal (electrode tab 20); and a second lead terminal (electrode tab 20, see figure 2 showing two tabs), each of 
Kim is silent as to the heat capacity and apparent thermal conductivity of the case, the electrode assembly and the electrolyte contained in the case in steady state. However, steady state apparent thermal conductivity and heat capacity of a battery are a function of the materials used therein. The instant application recites generic battery materials including a case made of laminated resin film on both surfaces of a metal film (see instant [0022]), a polyolefin or polyethylene separator (see instant [0023]), lithium-based oxides as the positive electrode active material with a metal foil current collector (see instant [0025), carbonaceous conductive material as the negative electrode with a copper foil current collector (see instant [0027]) and common liquid electrolytes (see instant [0028]). These are the same materials used in Kim; notably, Kim also teaches a case made of laminated resin film on both surfaces of a metal film (see [0036]), a polyethylene separator (see [0035]), lithium-based oxides as the positive electrode active material with a metal foil current collector (see [0033]), carbonaceous conductive material as the negative electrode with a copper foil current collector (see [0034]), common liquid electrolytes (see [0014]). Therefore, as there does not appear to be any distinction between the 
Kim teaches only a single pouch battery. As such, Kim does not teach that the conduction section of the first sealed battery is provided to be in contact with an outer surface of a second sealed battery as required by the claimed assembled battery. However, the purpose of electrode tabs is to pass electricity generated by the electrochemical reaction inside the battery case to an outside of the case to connect to an electrical load. Particularly, Park teaches a stack of batteries which are electrically connected via exterior electrode tabs (see figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the batteries of Kim and electrically connect them using their electrode tabs in order to achieve the desired current and voltage of the electrical load.
Regarding Claim 13, the claim recites an intended use of the claimed assembled battery product of Claim 11. Patentability of product claims is based on the structure of the claimed product. Kim teaches a single battery as claimed and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the batteries of Kim and electrically connect them using their electrode tabs in order to achieve the desired current and voltage of the electrical load as taught by Park and indicated above in Claim 11. Since the intended use of the claimed battery as an engine starting battery does not provide any additional structure to the claimed battery product, it would be expected that the assembled battery of Park would function as an engine starting battery as claimed.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 28 above, in view of Park. Kim teaches only a single pouch battery. As such, Kim does not teach .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claim 28 above, in view of Park. Kim teaches only a single pouch battery. As such, Kim does not teach that the conduction section of the first sealed battery is provided to be in contact with an outer surface of a second sealed battery as required by the claimed assembled battery. However, the purpose of electrode tabs is to pass electricity generated by the electrochemical reaction inside the battery case to an outside of the case to connect to an electrical load. Particularly, Park teaches a stack of batteries which are electrically connected via exterior electrode tabs (see figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the batteries of Kim and electrically connect them using their electrode tabs in order to achieve the desired current and voltage of the electrical load.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cabiri (US 2015/0037617 A1), which also teaches electrode tabs that are wrapped around a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mary G Henshaw/Examiner, Art Unit 1723


/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723